DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BRACK JASKEY,
                             Appellant,

                                    v.

  SIMON REYNOLDS, IAN DREWE, and APPLIED EFFORTS, INC., a
                     Florida corporation,
                          Appellees.

                              No. 4D17-2080

                          [February 28, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No.
502013CA001387XXXX.

   Brack Jaskey, Phoenix, pro se.

   Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellee,
Ian Drewe.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.